IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30323
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LESTER J. MILLET, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 95-CR-187-ALL-T
                       --------------------

                          October 21, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lester Millet appeals from the district court’s denial of

his motion for new trial, evidentiary hearing, and in camera

inspection of evidence.   Millet’s motion stems from his 1996

conviction by jury for violations of 18 U.S.C. §§ 2, 1951 (Hobbs

Act); § 1952 (Travel Act), and §§ 2, 1956 (money laundering).

The convictions were based on Millet’s misuse of his official

position as Parish President of St. John the Baptist Parish,

Louisiana, in persuading officials of Formosa Chemical

Corporation (Formosa) to purchase land in the parish.    Millet’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-30323
                                 -2-

convictions were affirmed on appeal.    United States v. Millet,

123 F.3d 268 (5th Cir. 1997).

     Millet argues that he is entitled to a new trial under Fed.

R. Crim. P. 33 because of newly discovered evidence.    Millet

contends that an official of Formosa would now testify that

Millet’s activities were not a factor in Formosa’s decision to

abandon plans to build a rayon plant in the parish, and thus

Millet’s activities did not have the requisite effect on

interstate commerce necessary to support a conviction under the

Hobbs Act.    Millet also contends that the Government suppressed

this testimony in violation of Brady v. Maryland, 373 U.S. 83

(1963).

     This court will reverse the denial of a motion for a new

trial only when there has been an abuse of discretion.     United

States v. Pena, 949 F.2d 751, 758 (5th Cir. 1991).     The district

court did not abuse its discretion in denying Millet’s motion

because Millet has not shown that the evidence is in fact newly

discovered since the official in question testified at trial, nor

has Millet shown that the evidence probably would produce a

different result in a new trial.    United States v. MMR Corp., 954

F.2d 1040, 1046-47 (5th Cir. 1992).    Evidence is material under

Brady when there is a reasonable probability that the result of

the proceeding would have been different if the evidence had been

disclosed to the defense.    United States v. Bagley, 473 U.S. 667,

682 (1985).   Millet has not shown that the Government suppressed

the testimony in question or that the testimony is material Brady

evidence.
            No. 99-30323
                 -3-

AFFIRMED.